DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
reference numeral “142” mentioned on at least Pg. 18, line 15 and Pg. 19, lines 18 & 22 does not appear to be shown in the drawings; and
reference numeral “144” mentioned on at least Pg. 18, line 16 does not appear to be shown in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on Pg. 40, lines 15, it appears Applicant intended “advances the process to S120” to read --advances the process to S122--.  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities: on line 1, it appears Applicant intended “further comprising” to read --further comprising:--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: on line 6, it appears Applicant intended “another mode” to read --the another mode-- as antecedent basis for this term has been previously established in the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determiner” in claims 2-3 and 5, and “outputter” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites, in part, the limitation “wherein the driving controller is configured to prohibit change of the path of the vehicle when the driving mode is the third mode and the instruction is input to the third inputter, when the determiner determines that it is necessary to change the path, or when change of the path of the vehicle is allowed and the driving mode is the fourth mode” (emphasis added).  As established in claim 2, from which claim 3 depends, the instruction is an instruction to change the path of the vehicle and is input to the third inputter.  As such, it is unclear how or why a change of the path would have been prohibited when both the determiner determines that it is necessary to change the path and the user has input an instruction to change the path.  Here, when taking the context of claim 3 as a whole, it would appear that the third mode is a mode in which a change of path is a mode in which a change of path is generally permitted, whereas the fourth mode is a mode in which a change of path is not permitted.  Claim 5 is rejected as being indefinite by virtue of its dependency on claim 3.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that, in claim 3, the driving controller is configured to prohibit change of the path of the vehicle in one of two situations: (1) when the driving mode is the third mode and the determiner determines that it is necessary to change the path but an instruction to not change the path of the vehicle is input to the third inputter; or (2) when change of the path of the vehicle is allowed and the driving mode is the fourth mode.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Fujii et al. (U.S. Publication No. 2017/0240177 A1).

Regarding Claim 1:
Fujii discloses a vehicle control device (see at least: Fujii, Abstract and Fig. 1), comprising: 
a first inputter (LKAS switch 66) that is operable by a user (see at least: Fujii, Paragraphs [0036], [0043]); 
a second inputter (direction indicator 20) that is operable by the user (see at least: Fujii, Paragraphs [0035], [0065])); 
a mode controller (switching controller 88) configured to, when the first inputter is operated, determine a driving mode of a vehicle as a first mode (lane keeping assist mode), and when the second inputter is operated in the first mode, switch the driving mode from the first mode to a second mode (automatic lane change mode) (see at least: Fujii, Paragraphs [0064]-[0066]); and 
a driving controller (ECU 68 which performs the functions of both a LKAS controller 84 and an ALC controller 86) configured to control at least one of a steering and speed of the vehicle (see at least: Fujii, Paragraphs [0044], [0050]-[0053]), 
wherein the driving controller is configured to control a steering and speed of the vehicle and prohibits change of a path of the vehicle when the driving mode is the first mode (wherein the first mode of lane keeping assist is mode that prohibits change of path because in the LKAS mode, the vehicle is controlled to travel within its current lane and follow a center line of the driving lane), and control a steering and speed of the vehicle and change of the path of the vehicle is allowed when the driving mode is the second mode (wherein the second mode of automatic lane change is mode in which the vehicle changes its path by changing lanes) (see at least: Fujii, Paragraphs [0059]-[0062], [0064]-[0066]).

Regarding Claim 8:
a vehicle control method causing a computer (ECU 68) mounted in a vehicle including a first inputter (LKAS switch 66) that is operable by a user and a second inputter (direction indicator 20) that is operable by the user to perform (see at least: Fujii, Abstract; Paragraphs [0035]-[0036], [0043], [0065]; and Figs. 1-2): 
determining a driving mode of a vehicle as a first mode (lane keeping assist mode) when the first inputter is operated (see at least: Fujii, Paragraphs [0064]-[0066]); 
switching the driving mode from the first mode to a second mode (automatic lane change mode) when the second inputter is operated in the first mode (see at least: Fujii, Paragraphs [0064]-[0066]); 
controlling at least one of a steering and speed of the vehicle (see at least: Fujii, Paragraphs [0044], [0050]-[0053]); 
controlling a steering and speed of the vehicle and prohibiting change of the path of the vehicle when the driving mode is the first mode (wherein the first mode of lane keeping assist is mode that prohibits change of path because, in the LKAS mode, the vehicle is controlled to maintain travel within its current lane and follow a center line of the driving lane) (see at least: Fujii, Paragraphs [0059]-[0061], [0064]); and 
controlling a steering and speed of the vehicle and allowing change of the path of the vehicle when the driving mode is the second mode (wherein the second mode of automatic lane change is mode in which the vehicle changes its path by changing lanes) (see at least: Fujii, Paragraphs [0062], [0066]).

Regarding Claim 9:
a computer readable non-transitory storage medium storing a program causing a computer (ECU 68) mounted in a vehicle including a first inputter (LKAS switch 66) that is operable by a user and a second inputter (direction indicator 20) that is operable by the user to execute (see at least: Fujii, Abstract; Paragraphs [0035]-[0036], [0043], [0047], [0065]; and Figs. 1-2): 
determining a driving mode of a vehicle as a first mode (lane keeping assist mode) when the first inputter is operated (see at least: Fujii, Paragraphs [0064]-[0066]); 
switching the driving mode from the first mode to a second mode (automatic lane change mode) when the second inputter is operated in the first mode (see at least: Fujii, Paragraphs [0064]-[0066]); 
controlling at least one of a steering and speed of the vehicle (see at least: Fujii, Paragraphs [0044], [0050]-[0053]); 
controlling a steering and speed of the vehicle and prohibiting change of the path of the vehicle when the driving mode is the first mode (wherein the first mode of lane keeping assist is mode that prohibits change of path because, in the LKAS mode, the vehicle is controlled to maintain travel within its current lane and follow a center line of the driving lane) (see at least: Fujii, Paragraphs [0059]-[0061], [0064]); and 
controlling a steering and speed of the vehicle and allowing change of the path of the vehicle when the driving mode is the second mode (wherein the second mode of automatic lane change is mode in which the vehicle changes its path by changing lanes) (see at least: Fujii, Paragraphs [0062], [0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (U.S. Publication No. 2015/0283998 A1) in view of Fujii et al. (U.S. Publication No. 2017/0240177 A1), Aoki (U.S. Publication No. 2018/0154939 A1), and Wang et al. (U.S. Publication No. 2018/0239352 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Lind discloses a vehicle control device, comprising: 
a first inputter (PAD enabling switch 14) that is operable by a user to enable a partly autonomous driving mode, including a lane keeping assist (see at least: Lind, Paragraphs [0018], [0087], and Fig. 3); 
a second inputter (AD enabling switch 12) that is operable by the user to enable an autonomous driving mode (see at least: Lind, Paragraph [0087] and Fig. 3); 
a mode controller configured to, when the first inputter is operated, determine a driving mode of a vehicle as a first mode, and when the second inputter is operated in the first mode, switch the driving mode from the first mode to a second mode (see at least: Lind, Paragraphs [0069], [0073]; wherein it is deemed implicit, if not at least inherent, when taking the disclosure of Lind as a whole that a mode controller would have necessarily been included in the invention of Lind in order to determine which driving mode should be implemented based on which switch has been activated by a driver or occupant of the vehicle).
Here, because Lind is directed to a vehicle that is equipped with both a partly autonomous driving mode (PAD mode) having a lane keeping assist for providing at least lateral vehicle control (i.e., steering control) to keep the vehicle in its current driving lane and an autonomous driving mode in which driving control is performed autonomously by the vehicle, then the invention of Lind would have necessarily required a driving controller configured to control at least one of a steering and speed of the vehicle in order to implement those features explicitly disclosed by Lind (see at least: Lind, Paragraphs [0013], [0018]).
Lind, however, does not appear explicit with regards to the limitation wherein the driving controller is configured to control a steering and speed of the vehicle and prohibits change of a path of the vehicle when the driving mode is the first mode, and control a steering and speed of the vehicle and change of the path of the vehicle is allowed when the driving mode is the second mode.
a mode controller (switching controller 88) configured to, when the first inputter is operated, determine a driving mode of a vehicle as a first mode (lane keeping assist mode) (see at least: Fujii, Paragraph [0064]); and a driving controller (ECU 68 which performs the functions of a LKAS controller 84) configured to control at least one of a steering and speed of the vehicle (see at least: Fujii, Paragraphs [0044], [0050], [0053]), wherein the driving controller is configured to control a steering and speed of the vehicle and prohibits change of a path of the vehicle when the driving mode is the first mode (wherein the first mode of lane keeping assist is mode that prohibits change of path because in the LKAS mode, the vehicle is controlled to travel within its current lane and follow a center line of the driving lane) (see at least: Fujii, Paragraphs [0059]-[0061], [0064]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Fujii in the invention of Lind such that the particulars of how a lane keeping assist would have been implemented upon the activation of such a mode in the invention of Lind.  The claim would have been obvious because a particular known technique of how a vehicle would have been controlled in a partly autonomous driving mode with lane keeping assist was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to 
Aoki teaches in more detail how an autonomous driving mode (AD mode) would have been implemented in a vehicle upon a driver or occupant of the vehicle operating an inputter requesting activation of such an autonomous driving mode (see at least: Aoki, Abstract, and Paragraphs [0055], [0070]).  Aoki further teaches a mode controller (ECU 18) configured to, when the second inputter is operated, switch the driving mode to a second mode of autonomous driving in which lane changes (i.e., changing of a path) are allowed when a lane change is possible and required by the autonomous vehicle itself based on environmental and path information or when requested by the driver/occupant (see at least: Aoki, Paragraphs [0054], [0062] [0070], [0078]); and a driving controller (ECU 18) configured to control at least one of a steering and speed of the vehicle, wherein the driving controller is configured to control a steering and speed of the vehicle and change of the path of the vehicle is allowed when the driving mode is the second mode (see at least: Aoki, Paragraphs [0055], [0078]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Aoki directed to how an autonomous driving mode was implemented in the invention of Lind.  The claim would have been obvious because a particular known technique of how to implement autonomous driving in a vehicle was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the teachings of 
If it is found that Lind is not deemed to include a mode controller and a driving controller for implementing both the partly autonomous driving (PAD) mode and the autonomous driving (AD) mode, then Wang is relied upon to explicitly teach the inclusion of such controllers in a vehicle.  Wang teaches a mode controller configured to determine a corresponding driving mode of a vehicle based on which driving mode has been requested and a driving controller configured to control at least one of a steering and speed of the vehicle in either a partly autonomous driving mode and an autonomous driving mode (see at least: Wang, Paragraphs [0039]-[0040], and Fig. 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Wang in the invention of Lind such that a mode controller and a driving controller were both explicitly included as part of the invention of Lind such that the vehicle operated in a manner that corresponds directly to the intention of the driver/occupant based on operating the switches disclosed by Lind as discussed above.  The claim would have been obvious because a particular known technique of having a controller configured to control at least one of a steering and speed of the vehicle in either a partly autonomous driving mode or an autonomous driving mode, as well as determining which driving mode should be implemented, was recognized as part of the ordinary capabilities of one  

Regarding Claim 2:
Modified Lind teaches the vehicle control device according to claim 1, further comprising: 
a third inputter (e.g., a steering wheel) that is operable by the user (see at least: Aoki, Paragraphs [0058], [0067], [0079]); and 
a determiner (ECU 18) configured to determine whether it is necessary to change the path of the vehicle according to the surrounding situation of the vehicle (see at least: Aoki, Paragraphs [0057], [0062]-[0063]), 
wherein the driving controller is configured to allow change of the path of the vehicle when the driving mode is the second mode and an instruction to change the path of the vehicle is input to the third inputter or when the determiner determines that it is necessary to change the path of the vehicle (see at least: Aoki, Paragraphs [0056]-[0058]).

Regarding Claim 3:
Modified Lind teaches the vehicle control device according to claim 2, 
wherein the second mode (autonomous driving mode) includes a third mode (autonomous lane change control) and a fourth mode (autonomous lane keeping control) (see at least: Aoki, Paragraphs [0070]-[0072], and Figs. 3-4), 
wherein, when a first predetermined condition (wherein the first predetermined condition is a condition to start the autonomous lane change control) is satisfied after the second inputter is operated in the first mode, the mode controller is configured to determine the driving mode as the third mode, and until the first predetermined condition is satisfied from when the second inputter is operated in the first mode, the mode controller is configured to determine the driving mode as the fourth mode (see at least: Aoki, Paragraphs [0070]-[0072], and Figs. 3-4; also see the discussion of claim 1 above), 
wherein the driving controller is configured to prohibit change of the path of the vehicle when the driving mode is the third mode and the instruction is input to the third inputter, when the determiner determines that it is necessary to change the path (see at least: Aoki, Paragraphs [0095], [0100], [0106], and Fig. 4 (particularly the series of steps followed in steps 124, 126, 142, and 134); wherein when the ECU 18 determines start of a lane change thereby the driving mode is the third mode, but an instruction is input to the third inputter in the opposite direction of the intended lane change, the lane change is prohibited or cancelled), or when change of the path of the vehicle is allowed and the driving mode is the fourth mode (wherein the limitation when change of the path of the vehicle is allowed and the driving mode is the fourth mode is recited in the alternative and therefore not required to be met by the prior art teaching).

Regarding Claim 4:
Modified Lind teaches the vehicle control device according to claim 1, wherein the second inputter receives (accepts) an input operation of the user when the driving mode is a mode in which a duty to grip at least a steering handler is not imposed on the user (i.e., when the driving mode is a mode in which autonomous driving is available), and does not receive (does not accept) an input operation of the user when the driving mode is a mode in which the duty is imposed on the user (i.e., when the driving mode is a mode in which autonomous driving is not available) (see at least: Lind, Paragraphs [0029], [0034]-[0035], [0043], [0045]; wherein when autonomous driving is available, a duty to grip at least a steering wheel is not imposed on the driver/user, and when autonomous driving is not available, the duty to grip the steering wheel is imposed on the driver/user).

Regarding Claim 6:
Modified Lind teaches the vehicle control device according to claim 1, 
wherein the mode controller is configured to switch the driving mode from the second mode (AD mode) to another mode (PAD mode with lane keeping assist active) when a second predetermined condition (when the driver operates the AD mode switch to deactivate the AD mode) is satisfied in the second mode (see at least: Lind, Paragraphs [0021], [0070]; wherein when the PAD is enabled while the vehicle is in the AD mode, deactivating the AD mode by operating the AD switch would result in the driving mode of the vehicle to revert back to the PAD mode and implement the lane keeping assist because it was the last setting of the PAD mode), and 
wherein the driving controller is configured to prohibit change of the path of the vehicle when the driving mode is switched from the second mode to another mode (see at least: discussion of claim 1 above; wherein it is noted that when the PAD switch .

Regarding Claim 7:
Modified Lind teaches the vehicle control device according to claim 6, wherein the second predetermined condition includes at least one of a condition that the second inputter is operated (see at least: Lind, Paragraph [0019]), a condition that a direction indicator is operated, and a condition that the vehicle exits a section in which automated driving is allowed.

Regarding Claim 8:
Lind discloses a vehicle control method causing a computer mounted in a vehicle including a first inputter (PAD enabling switch 14) that is operable by a user and a second inputter (AD enabling switch 12) that is operable by the user to perform (see at least: Lind, Paragraphs [0018], [0087], and Fig. 3; wherein it is deemed implicit, if not at least inherent, that the method disclosed by Lind would have been implemented by a computer mounted in the vehicle because the vehicle of Lind is configured to operate in both a partly autonomous driving mode and an autonomous driving mode by determining which driving mode has been requested by the driver in addition to control : 
determining a driving mode of a vehicle as a first mode (partly autonomous driving mode with lane keeping assist) when the first inputter is operated (see at least: Lind, Paragraph [0073]); 
switching the driving mode from the first mode to a second mode (autonomous driving mode) when the second inputter is operated in the first mode (see at least: Lind, Paragraph [0069]).
Here, because Lind is directed to a vehicle that is equipped with both a partly autonomous driving mode (PAD mode) having a lane keeping assist for providing at least lateral vehicle control (i.e., steering control) to keep the vehicle in its current driving lane and an autonomous driving mode in which driving control is performed autonomously by the vehicle, then the invention of Lind would have necessarily required controlling at least one of a steering and speed of the vehicle in order to implement those features explicitly disclosed by Lind (see at least: Lind, Paragraphs [0013], [0018]).
Lind, however, does not appear explicit with regards to the limitations of controlling a steering and speed of the vehicle and prohibiting change of the path of the vehicle when the driving mode is the first mode; and controlling a steering and speed of the vehicle and allowing change of the path of the vehicle when the driving mode is the second mode.
Fujii teaches in more detail how a lane keeping assist mode would have been implemented in a vehicle operating in a partly autonomous driving mode with lane determining a driving mode of a vehicle as a first mode (lane keeping assist mode) when the first inputter is operated (see at least: Fujii, Paragraphs [0064]-[0066]); controlling at least one of a steering and speed of the vehicle (see at least: Fujii, Paragraphs [0044], [0050]-[0053]); and controlling a steering and speed of the vehicle and prohibiting change of the path of the vehicle when the driving mode is the first mode (wherein the first mode of lane keeping assist is mode that prohibits change of path because, in the LKAS mode, the vehicle is controlled to maintain travel within its current lane and follow a center line of the driving lane) (see at least: Fujii, Paragraphs [0059]-[0061], [0064]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Fujii in the invention of Lind such that the particulars of how a lane keeping assist would have been implemented upon the activation of such a mode in the invention of Lind.  The claim would have been obvious because a particular known technique of how a vehicle would have been controlled in a partly autonomous driving mode with lane keeping assist was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to include the teachings of Fujii because it would have ensured that the vehicle maintained travel along a center line of the current driving lane, including handling driving on curved roads (see at least: Fujii, Paragraphs [0060]-[0061]).
switching the driving mode to a second mode of autonomous driving in which lane changes (i.e., changing of a path) are allowed when a lane change is possible and required by the autonomous vehicle itself based on environmental and path information or when requested by the driver/occupant when the second inputter is operated (see at least: Aoki, Paragraphs [0054], [0062] [0070], [0078]); controlling at least one of a steering and speed of the vehicle; and controlling a steering and speed of the vehicle and allowing change of the path of the vehicle when the driving mode is the second mode (see at least: Aoki, Paragraphs [0055], [0078]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Aoki directed to how an autonomous driving mode was implemented in the invention of Lind.  The claim would have been obvious because a particular known technique of how to implement autonomous driving in a vehicle was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the teachings of Aoki because it would have provided an autonomous driving mode to a driver that allows for a user to input desired instructions to autonomous driving without disabling or canceling autonomous driving and without giving much annoyance to a driver (see at least: Aoki, Paragraphs [0006]-[0009]).
a computer that is caused to determine a corresponding driving mode of a vehicle based on which driving mode has been requested and to control at least one of a steering and speed of the vehicle in either a partly autonomous driving mode and an autonomous driving mode (see at least: Wang, Paragraphs [0039]-[0040], and Fig. 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Wang in the invention of Lind such that a computer mounted on the vehicle was explicitly included as part of the invention of Lind in order for the vehicle to have been operated in a manner that corresponds directly to the intention of the driver/occupant based on operating the switches disclosed by Lind as discussed above.  The claim would have been obvious because a particular known technique of having a controller configured to control at least one of a steering and speed of the vehicle in either a partly autonomous driving mode or an autonomous driving mode, as well as determining which driving mode should be implemented, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.

Regarding Claim 9:
a computer readable non-transitory storage medium storing a program causing a computer mounted in a vehicle including a first inputter (PAD enabling switch 14) that is operable by a user and a second inputter (AD enabling switch 12) that is operable by the user to execute (see at least: Lind, Paragraphs [0018], [0087], and Fig. 3; wherein it is deemed implicit, if not at least inherent, that the invention of Lind would have required a non-transitory computer readable storage medium storing a program that causes a computer mounted in the vehicle to perform the disclosed functions of Lind because the vehicle of Lind is configured to operate in both a partly autonomous driving mode and an autonomous driving mode by determining which driving mode has been requested by the driver in addition to control driving of the vehicle based on the requested driving mode, and therefore would have required the appropriate generic computing elements of a memory storing program instructions in order to perform said functions - see at least: Lind, Paragraphs [0013], [0018], [0069], [0073]): 
determining a driving mode of a vehicle as a first mode (partly autonomous driving mode with lane keeping assist) when the first inputter is operated (see at least: Lind, Paragraph [0073]); 
switching the driving mode from the first mode to a second mode (autonomous driving mode) when the second inputter is operated in the first mode (see at least: Lind, Paragraph [0069]).
Here, because Lind is directed to a vehicle that is equipped with both a partly autonomous driving mode (PAD mode) having a lane keeping assist for providing at least lateral vehicle control (i.e., steering control) to keep the vehicle in its current controlling at least one of a steering and speed of the vehicle in order to implement those features explicitly disclosed by Lind (see at least: Lind, Paragraphs [0013], [0018]).
Lind, however, does not appear explicit with regards to the limitations of controlling a steering and speed of the vehicle and prohibiting change of the path of the vehicle when the driving mode is the first mode; and controlling a steering and speed of the vehicle and allowing change of the path of the vehicle when the driving mode is the second mode.
Fujii teaches in more detail how a lane keeping assist mode would have been implemented in a vehicle operating in a partly autonomous driving mode with lane keeping assist upon a driver or occupant of the vehicle operating an inputter requesting activation of such a partly autonomous driving mode (see at least: Fujii, Abstract and Paragraphs [0036], [0043]).  Fujii further teaches determining a driving mode of a vehicle as a first mode (lane keeping assist mode) when the first inputter is operated (see at least: Fujii, Paragraphs [0064]-[0066]); controlling at least one of a steering and speed of the vehicle (see at least: Fujii, Paragraphs [0044], [0050]-[0053]); and controlling a steering and speed of the vehicle and prohibiting change of the path of the vehicle when the driving mode is the first mode (wherein the first mode of lane keeping assist is mode that prohibits change of path because, in the LKAS mode, the vehicle is controlled to maintain travel within its current lane and follow a center line of the driving lane) (see at least: Fujii, Paragraphs [0059]-[0061], [0064]).  It would have been obvious 
Aoki teaches in more detail how an autonomous driving mode (AD mode) would have been implemented in a vehicle upon a driver or occupant of the vehicle operating an inputter requesting activation of such an autonomous driving mode (see at least: Aoki, Abstract, and Paragraphs [0055], [0070]).  Aoki further teaches switching the driving mode to a second mode of autonomous driving in which lane changes (i.e., changing of a path) are allowed when a lane change is possible and required by the autonomous vehicle itself based on environmental and path information or when requested by the driver/occupant when the second inputter is operated (see at least: Aoki, Paragraphs [0054], [0062] [0070], [0078]); controlling at least one of a steering and speed of the vehicle; and controlling a steering and speed of the vehicle and allowing change of the path of the vehicle when the driving mode is the second mode (see at least: Aoki, Paragraphs [0055], [0078]).  It would have been obvious to a person 
If it is found that Lind is not deemed to include that the disclosed method for implementing both the partly autonomous driving (PAD) mode and the autonomous driving (AD) mode is performed by a non-transitory computer-readable storage medium storing a program causing a computer mounted in the vehicle to perform the functions disclosed by Lind, then Wang is relied upon to explicitly teach the inclusion of a non-transitory computer readable storage medium storing a program and corresponding computer that is caused to determine an appropriate driving mode of the vehicle in addition to controlling vehicle operation in the determined driving mode.  Wang teaches a computer-readable non-transitory storage medium storing a program causing a computer mounted in a vehicle to determine a corresponding driving mode of a vehicle based on which driving mode has been requested and to control at least one of a steering and speed of the vehicle in either a partly autonomous driving mode and an autonomous driving mode (see at least: Wang, Paragraphs [0039]-[0040], and Fig. 2).  .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. in view of Fujii et al., Aoki, and Wang et al. (hereinafter referred to as ‘modified Lind’) as applied to claim 3 above, and further in view of Kim et al. (U.S. Publication No. 2018/0126986 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 5:
Modified Lind teaches allowing the user to instruct a lane change while in the autonomous driving mode (the second mode) and ensuring that the lane change can be safely performed (see at least: Aoki, Paragraphs [0021], [0073]-[0078]), but does not the vehicle control device according to claim 3, further comprising 
an outputter configured to output information; and 
an output controller that is configured to cause the outputter to output information indicating that control to change the path of the vehicle is in a restricted state when the driving mode is the fourth mode.
Similar to modified Lind, Kim teaches an invention directed to a vehicle operating in an autonomous driving mode in which a user/driver/occupant of the vehicle is allowed to input a steering instruction while in the autonomous driving mode to perform an autonomous lane change (see at least: Kim, Abstract and Paragraphs [0034]-[0035], [0041]-[0043]).  Kim teaches an outputter (display 250) configured to output information; and an output controller (controller 170) that is configured to cause the outputter to output information indicating that control to change the path of the vehicle is in a restricted state (see at least: Kim, Paragraphs [0411], [0413], and Fig. 18(a)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kim in the invention of modified Lind such that when the driver inputs an instruction requesting a lane change while in the fourth mode (lane keeping mode), as taught by modified Lind, and the instruction to change lanes cannot be performed, the driver is provided with output information indicating that control to change the path of the vehicle is in a restricted state as taught by Kim.  The claim would have been obvious because a particular known technique of providing information to a driver that a lane change instructed by the driver cannot be performed was recognized as part of the ordinary .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori et al. (US 2018/0118223 A1) teaches that switching a driving mode of the vehicle from a mode in which lane changing is allowed to a mode in which lane change is paused or put on hold when a nearby vehicle is located in a lane in which a driver requests a lane change.  As such, Mori teaches features applicable to the subject matter recited in at least claim 6 (as currently presented) of the present application.
Fujisawa et al. (US 2018/0297611 A1) teaches that switching a driving mode of the vehicle from a mode in which lane changing is allowed to a mode in which lane change is paused or suspended when a nearby vehicle is located in a lane in which a driver requests a lane change.  As such, Mori teaches features applicable to the subject matter recited in at least claim 6 (as currently presented) of the present application

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669